Case 2:19-cr-00765-SRC Document 25 Filed 10/22/19 Page 1 of 8 PagelD: 51

U.S. Department of Justice

United States Attorney
District of New Jersey

 

 

CRAIG CARPENITO 970 Broad Street, Suite 700 Phone: 973-645-2752
United States Afterney Newark, New Jersey 07102 Fax: 973-645-3497

Anthony Moscato
Assistant US, Attorney

April 25, 2019
Scott B. McBride, Esq.

One Lowenstein Drive
Roseland, New Jersey 07068

Re: Plea Agreement with Kyung Lim Park

 

Dear Mr. McBride:

This letter sets forth the plea agreement between your client, Kyung Lim
Park, and the United States Attorney for the District of New Jersey (“this
Office”), This plea agreement will expire on May 10, 2019.

Charge

Conditioned on the understandings specified below, this Office will
accept a guilty plea from Mr. Park to an Information that charges him with
making a materially false statement in connection with his naturalization
application, in violation of Title 18, United States Code, Section 1001.

If Mr. Park enters a guilty plea and is sentenced on this charge and
otherwise fully complies with all of the terms of this agreement, then this Office
will not initiate any further criminal charges against Mr. Park for the criminal
conduct alleged in the Information and the Criminal Complaint, Criminal
Number: 18-8051 (LDW). However, in the event that a guilty plea in this
matter is not entered for any reason or the judgment of conviction entered as a
result of this guiity plea does not remain in full force and effect, Mr. Park
agrees that any dismissed charges and any other charges that are not time-
barred by the applicable statute of limitations on the date this agreement is
signed by Mr. Park may be commenced against him, notwithstanding the
expiration of the limitations period after Mr. Park signs the agreement.
Case 2:19-cr-00765-SRC Document 25 Filed 10/22/19 Page 2 of 8 PagelD: 52

Sentencing

The violation of Title 18, United States Code, Section 1001 to which Mr.
Park agrees to plead guilty carries a statutory maximum prison sentence of five
years and a statutory maximum fine equal to the greatest of: (1) $250,000; (2)
twice the gross amount of any pecuniary gain that any persons derived from
the offense; or (3) twice the gross amount of any pecuniary loss sustained by
any victims of the offense. Fines imposed by the sentencing judge may be
subject to the payment of interest.

The sentence to be imposed upon Mr, Park is within the sole discretion of
the sentencing judge, subject to the provisions of the Sentencing Reform Act,
Title 18, United States Code, Section Sections 3551-3742, and the sentencing
judge’s consideration of the United States Sentencing Guidelines. The United
States Sentencing Guidelines are advisory, not mandatory. The sentencing
judge may impose any reasonable sentence up to and including the statutory
maximum term of imprisonment and the maximum statutory fine. This Office
cannot and does not make any representation or promise as to what guideline
range may be found by the sentencing judge, or as to what sentence Mr. Park
ultimately will receive.

Further, in addition to imposing any other penalty on Mr. Park, the
sentencing judge: (1) will order Mr. Park to pay an assessment of $100
pursuant to Title 18, United States Code, Section 3013, which assessment
must be paid by the date of sentencing; (2) may order Mr. Park to pay
restitution pursuant to Title 18, United States Code, Section 3663 ct seq.; (3)
may order Mr. Park, pursuant to Title 18, United States Code, Section 3555, to
give notice to any victims of his offense; and (4) pursuant to Title 18, United.
States Code, Section 3583, may require Mr. Park to serve a term of supervised
release of at least three years, which will begin at the expiration of any term of
imprisonment imposed. Should Mr. Park be placed on a term of supervised
release and subsequently violate any of the conditions of supervised release
before the expiration of its term, Mr. Park may be sentenced to not more than
two years’ imprisonment in addition to any prison term previously imposed,
regardless of the statutory maximum term of imprisonment set forth above and
without credit for time previously served on post-release supervision, and may
be sentenced to an additional term of supervised release.
Case 2:19-cr-00765-SRC Document 25 Filed 10/22/19 Page 3 of 8 PagelD: 53

Rights of This Office Regarding Sentencing

 

Except as otherwise provided in this agreement, this Office reserves its
right to take any position with respect to the appropriate sentence to be
imposed on Mr. Park by the sentencing judge, to correct any misstatements
relating to the sentencing proceedings, and to provide the sentencing judge and
the United States Probation Office all law and information relevant to
sentencing, favorable or otherwise. In addition, this Office may inform the
sentencing judge and the United States Probation Office of: (1) this agreement;
and (2} the full nature and extent of Mr. Park’s activities and relevant conduct
with respect to this case.

Stipulations

This Office and Mr, Park agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part
of this plea agreement. This agreement to stipulate, however, cannot and does
not bind the sentencing judge, who may make independent factual findings
and may reject any or all of the stipulations entered into by the parties. To the
extent that the parties do not stipulate to a particular fact or legal conclusion,
each reserves the right to argue the existence of and the effect of any such fact
or conclusion upon the sentence. Moreover, this agreement to stipulate on the
part of this Office is based on the information and evidence that this Office
possesses as of the date of this agreement. Thus, if this Office obtains or
receives additional evidence or information prior to sentencing that it
determines to be credible and to be materially in conflict with any stipulation in
the attached Schedule A, this Office shall not be bound by any such
stipulation. A determination that any stipulation is not binding shall not
release either this Office or Mr. Park from any other portion of this agreement,
including any other stipulation. If the sentencing court rejects a stipulation,
both parties reserve the right to argue on appeal or at post-sentencing
proceedings that the sentencing court was within its discretion and authority
to deo so, These stipulations do not restrict the Government’s right to respond
to questions from the Court and to correct misinformation that has been
provided to the Court.
Case 2:19-cr-00765-SRC Document 25 Filed 10/22/19 Page 4 of 8 PagelD: 54

Waiver of Appeal and Post-Sentencing Rights

As set forth in Schedule A, this Office and Mr. Park waive certain rights
to file an appeal, collateral attack, writ, or motion after sentencing, including
but not limited to an appeal under Title 18, United States Code, Section 3742
or a motion under Title 28, United States Code, Section 2255.

Immigration Consequences

 

Mr. Park understands that, if he is not a citizen of the United States, his
guilty plea to the charged offense may result in him being subject to
immigration proceedings and removed from the United States by making him
deportable, excludable, or inadmissible, or ending his naturalization. Mr. Park
understands that the immigration consequences of this plea will be imposed in
a separate proceeding before the immigration authorities. Mr. Park wants and
agrees to plead guilty to the charged offense regardless of any immigration
consequences of this plea, even if this plea will cause his removal from the
United States. Mr. Park understands that he is bound by this guilty plea
regardless of any immigration consequences of the plea. Accordingly, Mr. Park
waives any and all challenges to his guilty plea and to his sentence based on
any immigration consequences and agrees not to seek to withdraw his guilty
plea or to file a direct appeal or any kind of collateral attack challenging his
guilty plea, conviction, or sentence, based on any immigration consequences of
his guilty plea.

Other Provisions

This agreement is limited to the United States Attorney’s Office for the
District of New Jersey and cannot bind other federal, state, or local authorities.
However, this Office will bring this agreement to the attention of other
prosecuting offices, if requested to do so.

This agreement was reached without regard to any civil or administrative
matters that may be pending or commenced in the future against Mr. Park.
This agreement does not prohibit the United States, any agency thereof
(including the Internal Revenue Service) or any third party from initiating or
prosecuting any civil or administrative proceeding against Mr, Park.

No provision of this agreement shall preclude Mr. Park from pursuing in
an appropriate forum, when permitted by law, an appeal, collateral attack,
writ, or motion claiming that Mr. Park received constitutionally ineffective
assistance of counsel.
Case 2:19-cr-00765-SRC Document 25 Filed 10/22/19 Page 5 of 8 PagelD: 55

No Other Promises

This agreement constitutes the plea agreement between Mr. Park and
this Office and supersedes any previous agreements between them. No
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties,

By:

APPROVED:

Se fo

Rahul Agarwal
Deputy Chief, Criminal Division

Very truly yours,

CRAIG CARPENITO
United States Attorney

C

Anthony Moscato _
Assistant U.S. Attorney

 
Case 2:19-cr-00765-SRC Document 25 Filed 10/22/19 Page 6 of 8 PagelD: 56

I have received this letter from my attorney, Scott B. McBride, Esq.
My attorney and I have discussed it and all its provisions, including those
provisions addressing the charge, sentencing, stipulations, waiver, and
immigration consequences. I fully understand this letter. I hereby accept its
terms and conditions and acknowledge that it constitutes the plea agreement
between the parties. I understand that no additional promises, agreements, or
conditions have been made or will be made unless set forth in writing and
signed by the parties. I] want to plead guilty pursuant to this plea agreement.

AGREED AND ACCEPTED:

Ne Date: CW louy b ‘ BO os

Kyung Lim Park ™
Defendant

 

 

I have discussed with Mr, Park this plea agreement and all of its
provision, including those provisions addressing the charge, sentencing,
stipulations, waiver, ancdimmigration consequences. Mr. Park understands
this plea agreement and wants to plead guilty pursuant to it.

lie“ Date: S. SS, (7

 

 

Scott B. McBride/Esq.
Counsel for the Defendant
Case 2:19-cr-00765-SRC Document 25 Filed 10/22/19 Page 7 of 8 PagelD: 57

Plea Agreement with Kyung Lim Park
Schedule A

1. This Office and Kyung Lim Park recognize that the United States
sentencing Guidelines are not binding upon the Court. This Office and Mr.
Park nevertheless agree to the stipulations set forth herein, and agree that the
Court should sentence Mr. Park within the Guidelines range that results from
the total Guidelines offense level set forth below. This Office and Mr. Park
further agree that neither party will argue for the imposition of a sentence
outside the Guidelines range that results from the agreed total guidelines
offense level,

2, The version of the United States Sentencing Guidelines effective on
the date of sentencing applies in this case.

Offense Conduct

3. The applicable guideline is U.S.8.G. § 2B1.1(a)(2), resulting in a
Base Offense Level of 6.

Acceptance of Responsibility

 

4, As of the date of this letter, Mr. Park has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the offense
charged, Therefore, a downward adjustment of 2 levels for acceptance of
responsibility is appropriate if Mr. Park’s acceptance of responsibility continues
through the date of sentencing. U.S.5.G. § 3E1.1{a).

Calculation of the Total Offense Level

 

5. In accordance with the above, the parties agree that the total
Guidelines offense level applicable to Mr. Park is 4 {the “Agreed Total
Guidelines Offense Level”),

6. The parties agree not to seek or argue for any upward or downward
departure, adjustment, or variance not set forth herein. The parties further
agree that a sentence within the Guidelines range that results from the Agreed
Total Guidelines Offense Level is reasonable,
Case 2:19-cr-00765-SRC Document 25 Filed 10/22/19 Page 8 of 8 PagelD: 58

Waiver of Appellate Rights

7. Mr. Park knows that he has and, except as noted below in this
paragraph, voluntarily waives, the right to file any appeal, any collateral attack,
or any other writ or motion, including but not limited to an appeal under Title
18, United States Code, Section 3742 or a motion under Title 28, United States
Code, Section 2255 that challenges the sentence imposed by the sentencing
court if that sentence falls within or below the Guidelines range that results
from the Agreed Total Guidelines Offense Level of 4. This Office will not file any
appeal, motion or writ which chalienges the sentence imposed by the
sentencing court if that sentence falls within or above the Guidelines range
that results from the Agreed Total Guidelines Offense Level of 4. The parties
reserve any right they may have under Title 18, United States Code, Section
3742 to appeal the sentencing court’s determination of the criminal history
category. The provisions of this paragraph are binding on the parties even if
the Court employs a Guidelines analysis different from that stipulated to
herein. Furthermore, if the sentencing court accepts a stipulation, both parties
waive the right to file an appeal, collateral attack, writ, or motion claiming that
the sentencing court erred in doing so.

8, Both parties reserve the right to oppose or move to
dismiss any appeal, collateral attack, writ, or motion barred by the preceding
paragraph and to file or to oppose any appeal, collateral attack, writ or motion
not barred by the preceding paragraph.
